Smith, J.
Where a certificate or policy of insurance issued by the Locomotive Engineers Mutual Life & Accident Insurance Association contains the following: “Any member of this association, . . sustaining the total or permanent loss of sight in one or both eyes, shall receive the full amount of his insurance. . . This association will not recognise a claim for the insurance of any certificate holder for impaired eyesight, but for total and permanent blindness only, in one or both .eyes,” the association is not liable in a suit in which it is sought to recover thereon for total and permanent blindness, where the petition alleges that the plaintiff has become color blind in both eyes. Color blindness does not amount to total and permanent blindness within the meaning of the policy. The court did not err in sustaining the general demurrer and dismissing the ease.

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., concur.

Action on insurance policy; from Fulton superior court—Judge Pendleton. October 16, 1919.
Mayson & Johnson, for plaintiff.
Reuben R. Arnold, for defendant.